REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 8/25/2022.  In relation to the pending section 112 rejection presented on pages 2 to 4 of the non-final office action mailed on 5/25/2022, the examiner of record thanks Applicant for the clarification relating to log linear models.  After reviewing the amendment and the specification of this application, the examiner agrees that paragraph [0064] of the specification states that a PWD or their caregivers might know a total basal (TDB) amount, but not know the CR or ISF of the PWD. In some cases, an initial ISF setting can be set by the following equation: 
    PNG
    media_image1.png
    26
    98
    media_image1.png
    Greyscale
  where BR is described as the total number of units of long acting insulin per day.  Moreover, paragraph [0071] of the specification states that CR (carbohydrate to insulin ratio) can be set by the equation 
    PNG
    media_image2.png
    23
    101
    media_image2.png
    Greyscale
. Both equations are functions whose logarithm are the linear combination of parameters of the function. The plots of these functions depicted by FIGS. 3A and 3B bear this out because they respectively depict log scale on respective vertical axis and linear scale on respective horizontal axis.  Based on the above clarification, the section 112 rejection is hereby withdrawn.
In relation to the patentability of claim 1, the prior art of record does not disclose or suggest, in combination, the steps of: (1) determining, responsive to a first log-linear model representing a relationship between total daily basal dose and insulin sensitivity factor, an insulin sensitivity factor corresponding to the total daily basal dose input; (2) determining, responsive to a second log-linear model representing a relationship between total daily basal dose and carbohydrate-to-insulin ratio, a carbohydrate-to-insulin ratio corresponding to the total daily basal dose input; and (3) generating, at least partially responsive to determination of insulin sensitivity factor or determination of carbohydrate-to-insulin ratio, one or more of: (a) an alert about one or more therapeutic parameters for controlling delivery of insulin to the body or (b) a recommendation about the one or more therapeutic parameters for controlling delivery of inulin to the body.
In relation to the patentability of claim 10, the prior art of record does not disclose or suggest, in combination, the steps of: (1) receive a total daily basal dose input; (2) determine, responsive to a first log-linear model representing a relationship between total daily basal dose and insulin sensitivity factor or a second log-linear model representing a relationship between total daily basal dose and carbohydrate-to- insulin ratio, at least one of an insulin sensitivity factor or a carbohydrate-to-insulin ratio corresponding to the total daily basal dose; and (3) generate, at least partially responsive to determination of insulin sensitivity factor or determination of carbohydrate-to-insulin ratio, one or more of: (a) an alert about one or more therapeutic parameters for controlling delivery of insulin to the body or (b) a recommendation about the one or more therapeutic parameters for controlling delivery of inulin to the body.
	In relation to the patentability of claim 21, the prior art of record does not disclose or suggest, in combination, the steps of: (1) receive a total daily basal dose input; 7Serial No. 16/811,765 (2) determine, responsive to a first log-linear model representing a relationship between total daily basal dose and insulin sensitivity factor observed for a general population, an initial insulin sensitivity factor corresponding to the total daily basal dose input; (3) determine, responsive to a second log-linear model representing a relationship between total daily basal dose and carbohydrate-to-insulin ratio observed for a general population, an initial carbohydrate-to-insulin ratio specific to the total daily basal dose input; and (4) generate, at least partially responsive to determination of insulin sensitivity factor or determination of carbohydrate-to-insulin ratio, one or more of: (a) an alert about one or more therapeutic parameters for controlling delivery of inulin to the body or (b) a recommendation about the one or more therapeutic parameters for controlling delivery of inulin to the body.
	Based on the above comments, claims 1-21 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783